IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,246 & AP-76,247




EX PARTE DANIEL DONGRELE LINDLEY, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 0819779 and 0819780 IN THE 8th DISTRICT COURT
FROM HOPKINS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two
separate offenses of attempted capital murder and sentenced to forty-five years’ imprisonment in
each cause. 
            Applicant contends that his counsel, through no fault of his own, failed to timely file  notices
of appeal.  We remanded this application to the trial court for findings of fact and conclusions of law.
            The trial court has determined, based upon the record, that Applicant was deprived of his
right to appeal in each cause.  We find, therefore, that Applicant is entitled to the opportunity to file
out-of-time appeals of the judgments of conviction in Cause Nos. 0819779 and 0819780 from the
8th Judicial District Court of Hopkins County.  Applicant is ordered returned to that time at which
he may give a written notices of appeal so that he may then, with the aid of counsel, obtain
meaningful appeals.  All time limits shall be calculated as if the sentences had been imposed on the
date on which the mandate of this Court issues.  We hold that, should Applicant desire to prosecute
any appeals, he must take affirmative steps to file written notices of appeal in the trial court within
30 days after the mandate of this Court issues.
 
Delivered: October 28, 2009
Do Not Publish